DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      PRIV-ENERGY GROUP, LLC,
                              Appellant,

                                      v.

                               DAVID SIEGEL,
                                 Appellee.

                               No. 4D18-3610

                               [April 18, 2019]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin J. Bidwill, Judge; L.T. Case No.
2018-012281 CACE 05.

   Jaime T. Halscott of Halscott Megaro, P.A., Orlando, for appellant.

   Scott M. Behren of Behren Law Firm, Weston, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.